Atkinson, J.
In a suit between coterminous landowners for recovery of a strip of land, the controlling question was as to the location of the dividing line. It was contended by the defendant in the cross-petition that the land in dispute was included in the description expressed m the deeds constituting his chain of title; and also that the line contended for by him had been recognized as the true line by the plaintiff' and his predecessors in title, and had been established by prescription based on seven years adverse possession under color of title. On these *721issues the evidence was conflicting, and the jury returned a verdict for the plaintiff. Held:
No. 3416.
June 7, 1923.
A. S. Thurman, for plaintiff in error.
F. B. Lambert, contra.
1. The court did not err in overruling the defendant’s motion for a new trial, based on the general grounds that the verdict was' contrary to the charge of the court, contrary to law, and against the evidence.
2. The only ground of the motion for new trial not disposed of by the foregoing ruling was not discussed in the brief of the attorney for the plaintiff in error, and will be treated as abandoned.

Judgment affirmed.


All the Justices coneur.